 

EXHIBIT 10.131

 

AMENDMENT TO THE LICENSE AGREEMENT

BY AND BETWEEN

INDEVUS PHARMACEUTICALS, INC. AND PALIGENT INC.

 

THIS AMENDMENT, dated as of April 10, 2003, by and between Paligent Inc.,
formerly Heavenlydoor.com, Inc. (“Paligent”) and Indevus Pharmaceuticals, Inc.,
formerly Interneuron Pharmaceuticals, Inc. (“Indevus”), amends the License
Agreement effective as of June 14, 2000 (the “License Agreement”) by and between
Paligent and Indevus.

 

W I T N E S S E T H:

 

WHEREAS, Paligent and Indevus desire to amend the License Agreement upon the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Each reference in the License Agreement to “Heavenlydoor.com, Inc.” shall be
construed as “Paligent Inc.,” and each reference to “HDCI” shall be construed as
“Paligent.”

 

2. Each reference in the License Agreement to “Interneuron Pharmaceuticals,
Inc.” shall be construed as “Indevus Pharmaceuticals, Inc.,” and each reference
to “Interneuron” shall be construed as “Indevus.”

 

3. Except as otherwise defined herein, all defined terms used herein shall have
the meanings set forth in the License Agreement.

 

4. Section 5.2.(a) of the License Agreement is hereby deleted, amended and
restated to read in its entirety as follows:

 

“(a) $500,000 on or before April 15, 2003, in immediately available funds by
wire transfer to an account specified in writing by Paligent.”

 

5. Section 5.4 of the License Agreement is hereby amended by adding a new
Section 5.4.4 thereto, which Section shall read in its entirety as follows:

 

“5.4.4 Second Option. At any time prior to September 30, 2004, Indevus shall
have the option (the “Second Option”) to (i) buy out the royalty obligations set
forth in Section 5.3, the milestone payment obligation set forth in Section
5.2.(b) and any other payment(s) which may be or which may become at any time
due or owing by Indevus to Paligent under the License Agreement (other than for
reimbursement of out-of-pocket expenses, if any, provided for under Article VII
of the License Agreement), and (ii) obtain an assignment from Paligent to
Indevus of all rights, title, interest (and obligations,



--------------------------------------------------------------------------------

 

if any, provided for under Article VII of the License Agreement), throughout the
Territory, in and to the Patent Assets and the HDCI (Paligent) Know How, for
$500,000. In the event Indevus determines to exercise the Second Option, it
shall pay Paligent $500,000 in immediately available funds by wire transfer to
an account specified in writing by Paligent upon execution by the Parties of an
assignment agreement, whereupon the License Agreement shall terminate. Paligent
shall assist and cooperate with Indevus in evidencing and perfecting the
assignment, including executing all documents Indevus may reasonably request for
such purpose, all such assistance, cooperation and document preparation to be at
the sole cost and expense of Indevus, exclusive of legal fees and expenses of
counsel for Paligent.”

 

6. Section 9.4 of the License Agreement is hereby amended by replacing the
address of Paligent with the following:

 

Paligent Inc.

369 Lexington Avenue, 10th Floor

New York, NY 10017

Attention: President

Fax No. 212-983-2379

 

7. Except as expressly amended or waived by this Amendment, all of the
provisions of the License Agreement shall remain in full force and effect. All
references to the License Agreement, from and after the date hereof, shall be to
the License Agreement as amended by this Amendment.

 

8. In the event that any of the provisions contained in this Amendment are held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, unless the absence of the invalidated
provision(s) adversely affect the substantive rights of the Parties. In such
event, the Parties shall replace the invalid, illegal or unenforceable
provision(s) with valid, legal and enforceable provision(s) which, insofar as
practical, implement the purpose of this Amendment.

 

9. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York without reference to any rules of conflicts of law.

 

10. The waiver by a Party hereto of any right hereunder or the failure to
perform or of a breach by another Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise.

 

11. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.

 

PALIGENT INC.

By:

 

/S/ Salvatore A. Bucci

--------------------------------------------------------------------------------

Name:

 

Salvatore A. Bucci

Title:

 

President and Chief Executive Officer

INDEVUS PHARMACEUTICALS, INC.

By:

 

/S/ M.S. Butler

--------------------------------------------------------------------------------

Name:

 

M.S. Butler

Title:

 

EVP

 

3